 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:15-cr-00044-GMN-GWF
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      THEREN FRAZIER,
10

11                                       Defendant.
12

13          This matter is before the Court on Defendant’s Motion for Copy of Amended Judgement
14   (ECF No. 137), filed October 22, 2018. Upon review and consideration, the Court finds good
15   cause exists to grant Defendant’s request. Accordingly,
16          IT IS HEREBY ORDERED that Defendant’s Motion for Copy of Amended Judgement
17   (ECF No. 137) is granted.
18          IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of this
19   Court’s Amended Judgement (ECF No. 136) to Defendant, Theren Phillip Fraizer Inmate No.
20   49514-048 located at Victorville Medium I Federal Correctional Institution Inmate Mail/Parcels
21   P.O. Box 3725 Adelanto, CA 92301.
22          Dated this 24th day of October, 2018.
23

24
                                                            GEORGE FOLEY, JR.
25                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        1
